                        Case 1:20-cv-00410-RDM Document 22-1 Filed 04/09/20 Page 1 of 5


Timothy Parlatore

From:                        Eric Montalvo <emontalvo@fedpractice.com>
Sent:                        Wednesday, April 1, 2020 7:34 PM
To:                          Timothy Parlatore
Cc:                          'Gonzalez Horowitz, Brenda (USADC)'; Carol Thompson; Bethany Davison; Ji-Eun Lee
Subject:                     RE: Activity in Case 1:20-cv-00410-RDM SHAW v. MODLY et al Motion for Leave to File


Listen. I will respond Friday. If not good enough do what you need to do.

Eric S. Montalvo
Founding Partner




Attorney/Client Privileged, Protected and Confidential Communication. Confidentiality / Privilege Notice: This transmission, including attachments, is intended
solely for the use of the designated recipient(s). This transmission, including attachments, is intended solely for the use of the designated recipient(s). This transmission
may contain information that is confidential and/or privileged and/or otherwise protected from disclosure. If you are not the intended recipient of this e-mail, or the
employee or agent responsible for delivering such to the intended recipient, you are hereby notified that any use, disclosure or copying of this e-mail and any attachments
is strictly prohibited. This transmission, including attachments, may be covered by the Electronic Communications Privacy Act, 18 U.S.C. § 2510 et seq., and any
unlawful interceptions of such may be actionable under 18 U.S.C. § 2520. If you are not an intended recipient of this transmission, please immediately destroy all copies
received and notify the sender.


From: Timothy Parlatore [mailto:timothy.parlatore@parlatorelawgroup.com]
Sent: Wednesday, April 01, 2020 7:29 PM
To: Eric Montalvo
Cc: 'Gonzalez Horowitz, Brenda (USADC)'; Carol Thompson; Bethany Davison; Ji-Eun Lee
Subject: RE: Activity in Case 1:20-cv-00410-RDM SHAW v. MODLY et al Motion for Leave to File

As to the supplemental complaint, I’d rather discuss sooner than Friday. If you don’t want to work this out on consent
(which you were supposed to try to do before filing), then I don’t want to continue wasting time before our responses
are due. Just let us know now. You could have filed an amended complaint as of right last week without a motion and I
even warned you about that deadline before it passed. You can extend the same courtesy by working this out now.



From: Eric Montalvo <emontalvo@fedpractice.com>
Sent: Wednesday, April 1, 2020 7:01 PM
To: Timothy Parlatore <timothy.parlatore@parlatorelawgroup.com>
Cc: 'Gonzalez Horowitz, Brenda (USADC)' <Brenda.Gonzalez.Horowitz@usdoj.gov>; Carol Thompson
<CThompson@fedpractice.com>; Bethany Davison <bdavison@fedpractice.com>; Ji‐Eun Lee <jlee@fedpractice.com>
Subject: RE: Activity in Case 1:20‐cv‐00410‐RDM SHAW v. MODLY et al Motion for Leave to File

Mr. Parlatore,

I anticipate providing you a fulsome response by this Friday.
                                                                                     1
                        Case 1:20-cv-00410-RDM Document 22-1 Filed 04/09/20 Page 2 of 5


Eric S. Montalvo
Founding Partner




Attorney/Client Privileged, Protected and Confidential Communication. Confidentiality / Privilege Notice: This transmission, including attachments, is intended
solely for the use of the designated recipient(s). This transmission, including attachments, is intended solely for the use of the designated recipient(s). This transmission
may contain information that is confidential and/or privileged and/or otherwise protected from disclosure. If you are not the intended recipient of this e-mail, or the
employee or agent responsible for delivering such to the intended recipient, you are hereby notified that any use, disclosure or copying of this e-mail and any attachments
is strictly prohibited. This transmission, including attachments, may be covered by the Electronic Communications Privacy Act, 18 U.S.C. § 2510 et seq., and any
unlawful interceptions of such may be actionable under 18 U.S.C. § 2520. If you are not an intended recipient of this transmission, please immediately destroy all copies
received and notify the sender.


From: Timothy Parlatore [mailto:timothy.parlatore@parlatorelawgroup.com]
Sent: Wednesday, April 01, 2020 5:27 PM
To: Eric Montalvo
Cc: 'Gonzalez Horowitz, Brenda (USADC)'; Carol Thompson; Bethany Davison; Ji-Eun Lee
Subject: RE: Activity in Case 1:20-cv-00410-RDM SHAW v. MODLY et al Motion for Leave to File

Mr. Montalvo:

I’m following up on a few issues:

     1. Regarding your motion for a supplemental complaint, did you want to discuss the items I raised so that this
        matter could potentially be resolved without the need for a contested motion? Amended pleadings are liberally
        granted, so my interest is primarily in not wasting time. I’d rather avoid having multiple amendments because of
        your unfamiliarity with federal civil litigation.
     2. I read your status report from earlier today, where you mentioned that you are appealing to SECDEF. As I
        represent the subjects of those IG complaints, I will certainly want to submit my own papers to SECDEF on this
        issue as well. As I have mentioned in the past, ASN Slavonic unfortunately did not have the benefit of
        understanding the full story when he made his decision in your client’s favor. It is in everyone’s best interest
        (including the Court, should you decide to bring the APA claims back later) to ensure that SECDEF has a complete
        record. Can you provide me a copy of your appeal, so that I may make an appropriate response?
     3. Have you reviewed the settlement offer with your clients?

Timothy C. Parlatore, Esq.
Founder and Managing Partner
Admitted to practice in New York, New Jersey and Federal Courts in Texas and Connecticut




One World Trade Center, Suite 8500, New York, NY 10007
Main: 212.603.9918 Direct: 212.679.6312 Fax: 212.202.4787
                                                                                     2
                     Case 1:20-cv-00410-RDM Document 22-1 Filed 04/09/20 Page 3 of 5
NEW YORK N.Y. | WASHINGTON D.C. | SAN DIEGO C.A. | DALLAS T.X. | ARLINGTON V.A. | FORT LEE N.J. | STAMFORD C.T. |
BOZEMAN M.T.
www.parlatorelawgroup.com/

Schedule a phone call by clicking here.




CONFIDENTIAL NOTICE: This E‐mail (including any attachments) is covered by the Electronic Communications Privacy Act, 18 U.S.C. Sections 2510‐
2521, is confidential, and may be legally privileged. If you are not the intended recipient, you are hereby notified that any retention, dissemination,
distribution, or copying of this communication is strictly prohibited. Please reply to the sender that you have received the message in error and
then delete it. Thank you.


From: Timothy Parlatore
Sent: Friday, March 27, 2020 4:48 PM
To: 'Eric Montalvo' <emontalvo@fedpractice.com>
Cc: 'Gonzalez Horowitz, Brenda (USADC)' <Brenda.Gonzalez.Horowitz@usdoj.gov>; 'Carol Thompson'
<CThompson@fedpractice.com>; 'Bethany Davison' <bdavison@fedpractice.com>; 'Ji‐Eun Lee' <jlee@fedpractice.com>
Subject: RE: Activity in Case 1:20‐cv‐00410‐RDM SHAW v. MODLY et al Motion for Leave to File

Considering today’s Rule 15 deadline, we should really try to resolve this today.




From: Timothy Parlatore
Sent: Friday, March 27, 2020 11:03 AM
To: Eric Montalvo <emontalvo@fedpractice.com>
Cc: 'Gonzalez Horowitz, Brenda (USADC)' <Brenda.Gonzalez.Horowitz@usdoj.gov>; Carol Thompson
<CThompson@fedpractice.com>; Bethany Davison <bdavison@fedpractice.com>; Ji‐Eun Lee <jlee@fedpractice.com>
Subject: RE: Activity in Case 1:20‐cv‐00410‐RDM SHAW v. MODLY et al Motion for Leave to File

Mr. Montalvo:

I had some questions for you about this motion which, like your last motion, was filed in violation of LCvR
7(m). Notwithstanding this, lets discuss it now.

Why file as a motion for a supplemental complaint instead of filing an amended complaint? The proposed document
looks more like an amended complaint rather than a supplement anyway. I presume that you recognize the difference
between these two types of documents and the related rules regarding each.

The only substantive change you seem to have made is to add in the privacy act claim that I allegedly received a copy of
the FNAEB, although I only told you that I had a transcript of my LtCol Nesbitt’s testimony. I am curious as to your
theory that LT Shaw “suffered actual pecuniary harm” as a result of this. As my email, which you included, indicates, it
was only used to remind you to stop lying to the Court because documents existed that demonstrate conclusively that
you had made material misrepresentations in the initial appearance regarding the testimony of LtCol Nesbitt. It appears
that, as a direct result of this email, your Reply admitted that you had not cross‐examined him and the transcript
included shows that neither you, nor your client ever asked him about his notebook or any date
discrepancies. Moreover, your inclusion of the FNAEB report itself also demonstrated that the board declined to make a
determination about the credibility of LtCol Nesbitt and CDR Scott because, despite alleged date discrepancies, the
content of the conversations was confirmed through independent sources. Thus the only “pecuniary harm” you can
                                                                           3
                     Case 1:20-cv-00410-RDM Document 22-1 Filed 04/09/20 Page 4 of 5

possibly allege is that LT Shaw was deprived of the opportunity to allow his attorney to continue to act unethically and
lie to the Court unchecked.

As a general rule, amendments (or supplements) are freely granted, but amendments that, on their face, are legally
insufficient are inappropriate. Are you sure this is the motion you meant to file?

Timothy C. Parlatore, Esq.
Founder and Managing Partner
Admitted to practice in New York, New Jersey and Federal Courts in Texas and Connecticut




One World Trade Center, Suite 8500, New York, NY 10007
Main: 212.603.9918 Direct: 212.679.6312 Fax: 212.202.4787
NEW YORK N.Y. | WASHINGTON D.C. | SAN DIEGO C.A. | DALLAS T.X. | ARLINGTON V.A. | FORT LEE N.J. | STAMFORD C.T. |
BOZEMAN M.T.
www.parlatorelawgroup.com/

Schedule a phone call by clicking here.




CONFIDENTIAL NOTICE: This E‐mail (including any attachments) is covered by the Electronic Communications Privacy Act, 18 U.S.C. Sections 2510‐
2521, is confidential, and may be legally privileged. If you are not the intended recipient, you are hereby notified that any retention, dissemination,
distribution, or copying of this communication is strictly prohibited. Please reply to the sender that you have received the message in error and
then delete it. Thank you.


From: DCD_ECFNotice@dcd.uscourts.gov <DCD_ECFNotice@dcd.uscourts.gov>
Sent: Thursday, March 26, 2020 6:41 PM
To: DCD_ECFNotice@dcd.uscourts.gov
Subject: Activity in Case 1:20‐cv‐00410‐RDM SHAW v. MODLY et al Motion for Leave to File


This is an automatic e‐mail message generated by the CM/ECF system. Please DO NOT RESPOND to this e‐
mail because the mail box is unattended.
***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy permits attorneys of
record and parties in a case (including pro se litigants) to receive one free electronic copy of all documents
filed electronically, if receipt is required by law or directed by the filer. PACER access fees apply to all other
users. To avoid later charges, download a copy of each document during this first viewing. However, if the
referenced document is a transcript, the free copy and 30 page limit do not apply.

                                                               U.S. District Court

                                                             District of Columbia

Notice of Electronic Filing
                                                                           4
                Case 1:20-cv-00410-RDM Document 22-1 Filed 04/09/20 Page 5 of 5


The following transaction was entered by Montalvo, Eric on 3/26/2020 at 6:41 PM and filed on 3/26/2020
Case Name:          SHAW v. MODLY et al
Case Number:        1:20‐cv‐00410‐RDM
Filer:              STEVEN E. SHAW
Document Number: 20

Docket Text:
MOTION for Leave to File Supplemental Complaint by STEVEN E. SHAW (Attachments: # (1)
Supplemental Complaint, # (2) List of Acronyms and Abbreviations, # (3) PE
1_Redacted)(Montalvo, Eric)


1:20‐cv‐00410‐RDM Notice has been electronically mailed to:

Brenda A. Gonzalez   brenda.gonzalez.horowitz@usdoj.gov, CaseView.ECF@usdoj.gov

Eric Sebastian Montalvo emontalvo@fedpractice.com, ALockwood@fedpractice.com, cthompson@fedpractice.com,
docketclerk@fedpractice.com, JHooshmand@fedpractice.com

TIMOTHY C. PARLATORE      timothy.parlatore@parlatorelawgroup.com

1:20‐cv‐00410‐RDM Notice will be delivered by other means to::

The following document(s) are associated with this transaction:

Document description:Main Document
Original filename:suppressed
Electronic document Stamp:
[STAMP dcecfStamp_ID=973800458 [Date=3/26/2020] [FileNumber=6487513‐0]
[141963fe41de51336aa916a793dc1640518438efd5cb08314f21f56428ad05e06bca
2481d8143e13a7a030acf1f006ae2c40e40b8c8d860a0a703b07bb0d9884]]
Document description: Supplemental Complaint
Original filename:suppressed
Electronic document Stamp:
[STAMP dcecfStamp_ID=973800458 [Date=3/26/2020] [FileNumber=6487513‐1]
[2bb73672d43f8f9185f3b4c3378615226518567776873b99184cc8fbe6acd9f6ff79
e5458177a96bf0b4f3655b4c8c1bb24b003b46e028b405f76de514728fa7]]
Document description: List of Acronyms and Abbreviations
Original filename:suppressed
Electronic document Stamp:
[STAMP dcecfStamp_ID=973800458 [Date=3/26/2020] [FileNumber=6487513‐2]
[a48b3b63fe4fe337830ce809b06dbbd78701a96afbb4007025a925ba5951e0f87f60
8c775e4dbb6d8711766435efefd19ad0be9b4ddde14f4ea9d6856e01d6f5]]
Document description: PE 1_Redacted
Original filename:suppressed
Electronic document Stamp:
[STAMP dcecfStamp_ID=973800458 [Date=3/26/2020] [FileNumber=6487513‐3]
[5c9a0e473f4ae6dd8ddf4cdef9fa15228c48acb9a7dc4bf92dbbffc46fbcb1fa6e77
8bd6aba7c6e496cd6be238e39ae57176df75193d1b3c9bd038c2ec262752]]


                                                         5
